Memorandum: Respondent mother appeals from an order revoking a suspended judgment pursuant to Family Court Act § 633 and terminating her parental rights with respect to her son who is the subject of this proceeding. Contrary to the mother’s contention, petitioner established by a preponderance of the evidence that the mother violated the terms and condi*1767tions of the suspended judgment (see Matter of Dennis A., 64 AD3d 1191, 1192 [2009]), and that termination of her parental rights was in the child’s best interests (see Matter of Aaron S., 15 AD3d 585 [2005]; Matter of Jillian D., 307 AD2d 311, 312 [2003], lv denied 1 NY3d 505 [2003]). “More than mere participation in the programs offered by petitioner is required. Rather, [a]t a minimum, a parent is required to address and overcome the specific personal and familial problems which initially endangered or proved harmful to the child[ ], and which may in the future endanger or possibly harm the child[ ]” (Matter of Bert M., 50 AD3d 1509, 1510 [2008], lv denied 11 NY3d 704 [2008] [internal quotation marks omitted]). “Although the mother participated in the services offered by petitioner, she did not successfully address or gain insight into the problems that led to the removal of the child and continued to prevent the child’s safe return” (Matter of Giovanni K., 62 AD3d 1242, 1243 [2009], lv denied 12 NY3d 715 [2009]). The remaining contentions of the mother, i.e., that petitioner failed to provide services as required under the suspended judgment and that her due process rights were violated, are unpreserved for our review and in any event are without merit (see Bert M., 50 AD3d at 1510; Matter of Paige v Paige, 50 AD3d 1542 [2008]; Matter of Jessica J., 44 AD3d 1132, 1134 [2007]; Matter of Adams H., 28 AD3d 213, 214 [2006]). Present — Hurlbutt, J.P, Smith, Fahey and Garni, JJ.